4 F.3d 994
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leroy HUBBERT, Plaintiff-Appellant,v.Louis MYERS;  Evelyn Broadus;  K. Dipzinski;  Bruce Elliott,Defendants-Appellees.
No. 92-1232.
United States Court of Appeals, Sixth Circuit.
Aug. 26, 1993.

Before:  KENNEDY and SILER, Circuit Judges;  and BERTELSMAN, Chief Judge.*
PER CURIAM.


1
Plaintiff, a state prisoner, filed this action, pro se, under 42 U.S.C. Sec. 1983, against various prison authorities.  His primary complaint was that the defendants violated his rights under the Fourth, Eighth and Fourteenth Amendments to the Constitution, when they conducted a strip search which was taped by a video camera operated by a female employee.  The strip search occurred after defendant officer Dipzinski reported that the plaintiff had kicked her.  It is plaintiff's contention that the search and taping of the search were unreasonable or constituted an unreasonable search and seizure and cruel and unusual punishment.


2
Finding no error in the granting of summary judgment on the part of the district court, we affirm the judgment of Judge Stewart Newblatt for the reasons set out in his opinions of April 4, 1990, June 28, 1990, and August 6, 1991.


3
The plaintiff has also raised an issue that the court erred by U.S.C. Sec. 1920 and Fed.R.Civ.P. 54(d), upon motion made by the defendants.  As the record indicates that the motion for costs was not opposed by the plaintiff in the district court and the notice of appeal did not indicate that the plaintiff was appealing from the order granting costs, which was entered after the judgment but before the notice of appeal was filed, we find that this issue has not been preserved on appeal.


4
AFFIRMED.



*
 Honorable William O. Bertelsman, Chief Judge of the United States District Court for the Eastern District of Kentucky, sitting by designation